Exhibit 10.4

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT

       This Amendment to Employment Agreement (this "Amendment") is made as of
this 16th day of March, 2001 by and between _______________ (the "Employee") and
Gables Residential Trust, a Maryland business trust with its principal place of
business in Atlanta, Georgia (the "Company").

       WHEREAS, the Company and the Employee are parties to that certain
Employment Agreement dated ______________, ______ (the "Employment Agreement").

       WHEREAS,  the Company and the Employee desire to amend the Employment
Agreement solely to the extent set forth herein.

       NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth in this Amendment and in the Employment Agreement, the parties mutually
agree as follows:

       1.   Amendment.  Section 10 of the Employment Agreement shall be restated
in its entirety to read as follows (deletions are reflected by strike-through
text and additions are reflected by bold text):

"10.  Non-Solicitation.  During the Original Term or any Renewal Term and for a
period of twelve months from the date of any termination of employment (other
than pursuant to a Change of Control Event), Employee covenants and agrees that
Employee (a) will not, directly or indirectly, solicit or induce any present or
future employee of the Company or any Subsidiary to accept employment with
Employee or with any business, corporation, partnership, association, agency, or
other person or other entity with which Employee may be associated, (b) will not
employ or cause any business, corporation, partnership, association, agency or
other person or entity with which Employee may be associated to employ any
present or future employee of the Company or any Subsidiary without providing
the Company with ten (10) days' prior written notice of such proposed employment
and (c) will not, directly or indirectly, either for himself or for any other
business, operation, corporation, partnership, association, agency or other
person or entity, call upon, compete for or solicit the third party property
owners with whom the Company or any of its subsidiaries has   or had an existing
property management agreement as of the Effective Date as set forth in any of
the schedules to the Contribution Agreement during the period commencing on the
Effective Date and ending on the date on which the Employee is no longer
providing services to the Company or any of its subsidiaries.  This Paragraph 10
shall survive the termination of this Agreement."

       2.   Effect of Amendment.  Except as expressly amended hereby, the
Employment Agreement shall remain in full force and effect.

       3.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

      











      IN WITNESS WHEREOF, this Amendment to Employment Agreement is entered into
as of the date and year first above written.

GABLES RESIDENTIAL TRUST

By:  /s/ Chris D. Wheeler
Chris D. Wheeler
Chairman and Chief Executive Officer



_______________________________
Name of Employee